DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 03/18/2021. Before this action, the claims stood rejected under 35 U.S.C. 103.

Response to arguments
Applicant's arguments filed 03/18/2021 have been fully considered and are persuasive in light of claim amendments. The rejections under 35 U.S.C. 103 have been withdrawn.


Reasons for Allowance
Claims 1 and 27-45 are allowed. The Examiner’s reasons are described below.

The closest prior art is Wong (US 6,260,021), Stead (USP App. Pub. No. 2006/0287890), and Carro (“A framework for medical visual information exchange on the WEB” Computers in Biology and Medicine 36 (2006) 327–338). Wong discloses various techniques for capturing and transmitting unstructured data records. Stead expands this to include techniques for structuring the data according to metadata and sending the data using an address book of a health information exchange. Carro describes additional techniques for exchanging medical images and annotations via the web. The instant claims are distinguished from these references by using metadata obtained from login information of a user to perform an indexing operation to reconcile the unstructured data record with an existing record using the metadata.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626